The court below rendered judgment for the plaintiff (including substantial damages) upon demurrer overruled.
In actions of tort, damages in a judgment upon default or demurrer overruled are assessed by the court, when the defendant, within the prescribed time, gives written notice of his intention to suffer a default or to refuse to plead over. Public Acts, 1897, Chap. 190, p. 884. Upon a hearing in damages in actions for negligence, the defendant cannot contradict the negligence as alleged in the complaint, nor the right of the plaintiff to maintain such action, unless he files a written notice stating the allegations and subject-matter he intends to contradict and his intention to deny such right, and to prove any specified matter of defense. Public Acts, 1897, Chap. 220, p. 924. When these statutory notices are not filed, the only questions that can arise upon the hearing relate to the amount of damages resulting from the negligence as alleged; but when they are filed the court cannot assess substantial damages, if the defendant disproves the negligence as alleged or establishes any valid defense of which notice has been given; and in such case the assessment of damages necessarily involves an adjudication upon the facts alleged in *Page 685 
the complaint practically put in issue by the notice, and upon the sufficiency of the facts as proved to establish the legal liability of the defendant, and the judgment for all practical purposes determines the question of actionable negligence as in a trial to the court upon an answer to the complaint; the essential difference being that in a trial upon issues framed by formal pleadings, the burden of proof in respect to the negligence, including the absence of contributory negligence, rests upon the plaintiff, while upon a hearing in damages that burden rests upon the defendant. It must be noted, however, that this is mainly a rule as to order and preponderance of proof. If there is no evidence as to negligence the substantial damages proved must be assessed, but if there is evidence, then the question is to be determined by that evidence, and the court must give to the facts it may find established by a preponderance of proof, their legitimate legal effect.Julian v. Stony Creek Red Granite Co., 71 Conn. 632, 637;Lawler v. Hartford Street Ry. Co., 72 id. 74, 85. In the present case the statutory notices were filed. Our statutes of procedure relating to the presentation of errors in law to this court for correction, apply in general to a judgment on default or demurrer overruled, thus involving an adjudication on the facts alleged in the complaint, and on the sufficiency of the facts found to establish actionable negligence.
Prior to the rendition of judgment the trial court prepared a "finding of facts upon which judgment is based," and this finding was filed on the day of rendition of judgment. The defendant moved and requested the court to find the facts on which its judgment is founded, to specially set forth those facts and cause such finding to become a part of the record, pursuant to §§ 1107 and 1111 of the General Statutes. This motion appears to have been filed subsequent to the rendition of judgment. The request to specially set forth the facts referred to in § 1111 would ordinarily precede the judgment, as the section contemplates the incorporation of these facts in the judgment file; but the motion to find the facts, in pursuance of § 1107, would naturally follow the judgment. The facts as found are made a part of the trial record, but are *Page 686 
ordinarily added after the completion of the judgment file. The use of the request and also of the motion is not good practice. In view of the fact that the finding accompanying the judgment file is the only compliance with the request and motion of the defendant, we think that finding was treated by the trial court, and should be treated by this court, as a part of the judgment record.
It may be doubtful whether §§ 1107 and 1111 as first enacted applied to a judgment like the one before us. They have been retained in substance through various modifying changes in procedure, and the extent of such modification has not been very clearly expressed, so that it is difficult to apply a strictly literal construction to all existing legislation on this subject. We have held that these sections, in connection with cognate legislation, should be liberally construed in furtherance of the intention to enable this court to exercise its jurisdiction in correcting errors in law in conclusions or inferences, ultimate or subordinate, that may be drawn by the trial court from the facts which it has found. WinstedHosiery Co. v. New Britain Knitting Co., 69 Conn. 565, 575;Nolan v. New York, N. H.  H.R. Co., 70 id. 159, 177;Hoadley v. Savings Bank of Danbury, 71 id. 599, 612.
It has been the usual and would seem the better practice, in judgments on default or demurrer overruled, not to set forth in the judgment file on record the facts supporting the conclusion of actionable negligence. When error is claimed in reaching the facts found and conclusions drawn from them, the question can be presented more clearly by simply including the facts found in their proper form in the finding for appeal. If, however, the court chooses to make them a part of the judgment record, whether with or without request, we think error may be assigned in respect to conclusions drawn from facts thus made a part of the record, although the judgment is rendered upon demurrer overruled. Our peculiar law relating to hearings in damages necessarily makes the judgment in such case somewhat of an anomaly, and the difficulties arising from such an anomalous condition must be solved by practical considerations. *Page 687 
The trial court has also made, upon defendant's request, a finding of facts for appeal. By the appeal the defendant attacks the judgment not only for errors in the conduct of the trial, but also for error in conclusions of law not fully apparent on the trial record. In order to present the latter claim the finding for appeal sets forth more in detail and in different form the facts included in the judgment record, and other facts insisted upon as material to the errors claimed in the conclusions of the court.
The main contention pertains to the legal sufficiency of the facts and conclusions on which the judgment is founded, and to errors in law claimed to have induced or influenced the court in reaching those facts and conclusions.
The subject of this contention lies within a narrow compass. The injury complained of was received while operating a feed-dial upright press used for the purpose of reducing cartridge shells to a desired size and shape, and resulted from the plaintiff's placing her hand under the gate of the machine, which struck and crushed her fingers. It is claimed that these conditions — the placing of the hand and the fall of the gate at that time — were due to the negligence of the defendant. The negligence charged consists in the failure of a master to perform the legal duty he owes to his servant, and is alleged in the complaint in two ways: 1. The defendant ordered the plaintiff to take out the shells from beneath the gate, between the first and second reducing thereof; to do this it was necessary for her to place her hand in a dangerous position under the dies; the defendant did not warn the plaintiff that said work was dangerous; the negligence consisted in ordering the plaintiff to do this work without notifying her that said work was attended with great danger. 2. The machine was, to the knowledge of the defendant, in a dangerous and defective condition; the negligence consisted in allowing said machine to remain in said defective and dangerous condition, and in not providing safe appliances and machinery in conducting its business and for the use of the plaintiff as one of its servants.
First. Do the facts on which the judgment is founded *Page 688 
warrant the conclusion of the defendant's actionable negligence?
We think they do not, in respect to the first ground alleged (unless as to such portions of that ground as may be included in the second ground). It is apparent from the facts, that taking shells from the dial between the first and second reducing, by placing the hand under the gate, is a part of the necessary duty of the operator, is practically impossible unless the gate is at rest, and when the gate is at rest is not dangerous unless the machine is improperly constructed or in defective condition, or the operator disregards the instruction and warning given to the plaintiff by the defendant, "never to put her hand under the gate while the foot is on the treadle." We think it plain that the actionable negligence, if any, consisted, not in ordering the plaintiff to perform this necessary part of her employment, not in failing to warn the plaintiff of any danger known to the defendant which was so necessarily apparent as to be fully known to the plaintiff, but in allowing the plaintiff to perform this part of her employment upon a machine known to the defendant and not to the plaintiff to be in a defective and dangerous condition, and in not providing safe appliances and machinery for the use of the plaintiff as one of its employees. In other words, in order to support the judgment the second ground of negligence alleged must have been lawfully found.
The judgment record recites a large number of facts, ultimate, subordinate, and evidential. In this particular it goes much further than the statute requires, and the finding of many facts, apparently irrelevant to the conclusion actually reached, makes it a little difficult to ascertain on what facts the judgment was founded. As relevant to the conclusion of the defendant's negligence as the cause of the thing actually done resulting in the injury, the facts may be thus classed: those supporting the conclusion that the thing done might have occurred in any one of nine different ways, one or more of them implying that it was the result, either of the defendant's negligence in furnishing a machine of improper *Page 689 
construction or in defective condition, or of the plaintiff's contributory negligence, or, of pure accident; those supporting the conclusion reached and found as a fact by the court as to how the thing which caused the injury was done; those supporting the conclusion that the machine in use was one of a dangerous construction.
It is claimed that these facts do not warrant the conclusion of actionable negligence — that some of them are necessarily wholly inconsistent with that conclusion. It is also claimed that in reaching some of the essential facts an error in law intervened, so material as to vitiate the judgment. It will be sufficient to consider the last claim.
Second. Is the exception that errors in law intervened in reaching conclusions essential to support the judgment, well taken? We think it is.
The following facts appear as supporting, or as relevant to, the conclusion of actionable negligence: It was a part of the plaintiff's duty as an operator to frequently place her hand under the gate when at rest, for the purpose of removing shells for examination; this act is unattended with danger in a machine operating normally, unless while the hand is under the gate force is applied to the treadle sufficient to move it far enough to put the machine in operation; the defendant had instructed the plaintiff never to put her hand under the gate when her foot was on the treadle; the danger from moving the treadle so as to set the machine in motion while the hand was under the gate was apparent and known to the plaintiff; the plaintiff placed her hand under the gate when it was at rest; the machine was operating normally; before the hand was removed force was applied to the treadle sufficient to put the machine in operation; in consequence of the force so applied the machine was set in motion and the injury inflicted.
Each of these facts is necessarily involved in the facts set forth in the judgment record; that they are so necessarily involved, by any reasonable reading of that record, is made more certain by the finding for appeal. In the defendant's draft finding, the fact that at the time of the injury the machine *Page 690 
was operating normally is set forth in paragraphs 82, 83 and 84, and as so set forth is a distinct statement of a fact necessarily involved in the facts recited in the judgment record. A motion to correct the finding for appeal so as to include a distinct statement of this fact, was made and denied. We think a distinct statement of this fact in the finding for appeal may fairly be regarded as material to the clear presentation of questions of law decided by the trial court, and it appears from the judgment record as well as from other facts found and stated in the finding for appeal, to have been admittedly and indisputably a fact found by the trial court. We have therefore treated the finding for appeal as if corrected in accordance with defendant's request.* *Page 691 
These facts being found, it is apparent that the liability of the defendant may depend upon a finding that the treadle used in the machine could so easily be moved sufficiently to set it in operation, without the knowledge or fault of the operator, that a machine thus constructed is so unnecessarily dangerous as to make its use by the defendant actionable negligence. And such is the final conclusion reached by the trial court as decisive of defendant's liability.
This conclusion appears to be mainly drawn from the following facts set forth in the judgment record: The plaintiff accidentally got her chair, or her dress, or her person, against the treadle and moved it while her hand was under the gate; the treadle extended four or five inches beyond the face of the bench, and so rendered it liable, in case the chair should accidentally get on the treadle, or get against it so as to move it, or in case the operator or her clothes should move the treadle, to set the machine in motion and cause the gate to drop on the operator's hand; when the treadle is up (i. e., when the gate is at rest) it is six and three eighths inches from the floor, and when it is pressed down (i. e., the machine put in operation) it is five and one fourth inches from the floor; a weight on the treadle of three and one half pounds is sufficient to set the machine in motion, and it may thus be set in motion if the operator puts either her foot, or her chair, or her clothing, on or against the treadle, thus moving it; there is no reason why this treadle should not have been *Page 692 
placed in the machine inside of the bench and about three inches from the floor; it would be impossible with such a treadle to have the chair of the operator move it or get on it; the modern treadle of a press is made of iron instead of wood, and is thus placed.
The inference of the trial court, that the mere contact of the chair or person of the operator against the treadle, or of her clothes, moved it sufficiently to set the machine in operation, must find support in the fact that a weight of three and one half pounds moving the treadle one and one eighth inches, would set the machine in operation. Now it appears from the finding for appeal that this fact was found wholly without evidence. It appears that a pressure of three and one half pounds continued until the treadle is pressed down six inches and substantially to the floor, is required to set the machine in operation. That the machine would be set in motion by moving the treadle one and one eighth inches was, therefore, a fact plainly material to the final conclusion of the court. Finding that fact without any evidence is an error in law, sufficient, as it seems to us, to vitiate a judgment induced to some extent by a fact thus erroneously found.
It is unnecessary to consider whether a new trial might properly be refused in case it clearly appeared from all the facts stated in the finding for appeal that the court might, upon those facts, reasonably reach the same conclusion without giving any weight to the fact erroneously found, as a basis of the judgment rendered. That question does not arise upon this record.
Among its supporting facts the judgment finds that the defendant, after the accident and in order to increase the safety of its servants, issued an order requiring the turning off the power by the use of the shipper, every time an operator should have occasion to remove shells from the dial; and that if such a rule had been in force at the time of the accident the gate could not have dropped on the plaintiff's hand as it did.
The mere fact that such a rule was made after the accident, *Page 693 
cannot support a conclusion of actionable negligence in not having made it before. Nalley v. Hartford Carpet Co.,51 Conn. 524, 531. It also appears from the finding for appeal, that it is not customary nor usual to so turn off the power in the use of similar presses, and that it is not a customary nor usual rule to require it, and that the rule is one difficult, although not impossible, to be enforced.
It further appears from the finding that two other facts, stated in the judgment record and supporting conclusions reached, were found without any evidence and rest solely on an assumption of judicial knowledge claimed to be erroneous. The judgment is founded not only on the conclusion that the injury was caused and the defendant was negligent in the manner found by the court, but also on the conclusion that "the defendant has not proved that it was free from negligence." It is claimed that the court has thus based its judgment on the defendant's failure to disprove possible acts of negligence not relevant to the actual transaction, and that in accordance with such error the court overruled the defendant's claim of law made upon the trial, namely, that the defendant was not bound to prove the nonexistence of every possible negligent act on its part, and that having proved the machine to be of a kind in ordinary use, and that its appliances were in good working order at the time of the accident, it was not bound to exclude all possibility that in some unexplained way the machine failed to operate as usual. The defendant urges that errors in law fatal to the validity of the judgment have intervened in these instances as well as in other specified in the appeal, and that it is apparent from the whole record that the judgment rests upon an erroneous view of the effect of the rule of burden of proof, as well as of the real ground of a master's liability.
It is sufficiently clear that the judgment is erroneous without pursuing the inquiry as to these claims.
In the finding for appeal the trial judge states that at request of the parties he examined the operation of presses, and the press in question in operation, and listened to explanations of the press and its parts and its working, and that his conclusions *Page 694 
and findings of fact are based in part on what he thus saw and heard.
This statement has no application to conclusions that appear from the record to have been induced, or materially influenced, by an error in law.
Several errors are assigned as to rulings on the admission of evidence. We find no ground for a new trial except in one ruling.
The complaint may be treated as alleging that the occupation of the plaintiff was that of a mill operator, but it alleges nothing to indicate any other or different employment, and contains no other allegation that can support any claim for special damage. Upon the trial the plaintiff offered, and the court admitted against the objections of the defendant, testimony that the plaintiff was employed as an accompanist on the piano, and could earn at that employment $3 an evening.
This testimony was inadmissible for any purpose. The finding says that it was admitted not for the purpose of getting damages for loss of services, but to show the extent of the injury. The fact of her occupation as a pianist and of the amount of her earnings in that occupation, was not relevant to the "extent of the injury." The rule of pleading in this State, unlike that in some States, excludes the recovery of special damages which are not alleged. Tomlinson v.Derby, 43 Conn. 562, 567. Any amount recovered in view of the diminution of the plaintiff's earning capacity in his special occupation, is necessarily special damage. Finken v.Elm City Brass Co., 73 Conn. 423, 425. In the case cited the complaint alleged the occupation by which the plaintiff earned his living, and that the injury received prevented his pursuing that trade. We sustained the admission of evidence of his earning capacity in that trade, because such damage was alleged, but held that its admission to show "the extent of the injury" would have been error had such special damage not been alleged. That decision governs the present case. We can hardly assume that the ruling did no injury, inasmuch as the judgment expressly finds that the plaintiff, "besides working in the factory earned something by her *Page 695 
instrumental music," and that "her ability to earn has been considerably lessened," as facts supporting the conclusion in respect to the actual amount of damage. If the court, as the judgment seems to indicate, did not regard the damage supported by the special diminution of earning capacity as a special damage which must be alleged, that error would emphasize the injury to the defendant by reason of the error in admitting the evidence.
A few only of the other errors assigned call for notice. The demurrer to the complaint was properly overruled. The complaint contains a cause of action, and the demurrer was not sufficiently specific to reach defects in form.
The trial court did not err in its conclusion from the facts found, that the plaintiff was the servant of the defendant. It is plain that she was employed in the defendant's factory, in pursuance of defendant's authority, upon the defendant's work, under the defendant's control, and paid by the defendant. A master cannot evade the legal duties he owes his servants by a mere form in the mode of their employment and in fixing their compensation.
We do not see that the defendant was injured by the ruling that the plaintiff and the employee Lundy were not "fellow-servants;" and the facts found are not necessarily inconsistent with that conclusion.
The trial judge properly declined to mark as "proven," or "not proven," such paragraphs in the draft finding as were not stated in accordance with the rules. A trial judge may properly refuse to consider such paragraphs, especially if framed in a manner discourteous to the court.
   There is error, the judgment of the Superior Court is reversed, and a new trial is ordered.
In this opinion the other judges concurred.